Citation Nr: 1513210	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-27 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition, to include as secondary to the Veteran's service connected disabilities.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the veteran's claims.  A videoconference was held before the undersigned Veterans Law Judge in January 2015.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that any psychiatric condition was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service, nor is it secondary to any service connected disability.


CONCLUSION OF LAW

A psychiatric condition was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 C F R §§ 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in June 2010 and July 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as service personnel records, are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded a VA examination in August 2012, which included a review of the Veteran's claims file and an opinion.  Based on the foregoing, the Board finds the examination report and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

The United States Court of Appeals for Veterans Claims (Court) has also held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the January 2015 hearing, the undersigned identified the issues on appeal and queried the Veteran as to whether there were any relevant records which needed to be obtained.  Additionally, the undersigned specifically discussed the significance of medical nexus evidence in his case and the types of factors which the undersigned would consider in evaluating the evidence.  The Board thereby fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).


Legal Criteria

The Veteran and his representative essentially contend that the Veteran has a psychiatric disability related to service, specifically, related to his traumatic brain injury in service, for which he is service connected.   For the reasons stated below, the Board will deny this claim, as the preponderance of the current evidence of record indicates that the Veteran's current psychiatric disability is not related to service, or secondary to any service connected disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current disability, in service incurrence or aggravation of a disease or injury, and a nexus between the claimed in service disease or injury and the present disease or injury. 38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) affd, 78 F.3d. 604 (Fed Cir 1996).

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of any psychoses within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2014).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a psychiatric disability.  In this regard, the Board notes that there is no medical evidence of record linking a diagnosis of any psychiatric disability either directly to service or as secondary to any service connected disability.

Reviewing the evidence of record, the Veteran's service medical records are essentially negative for any complaints of, or treatment for, any psychoses.  In February 1973, his psychiatric condition was noted to be normal.  An April 1979 periodic examination is normal.  The Veteran's November 1986 report of separation examination showed the Veteran's psychiatric condition at that time to be normal.  The Veteran's report of medical history from that time is normal as well.  It appears that the Veteran also submitted a list dated November 1986 which appears to be related to the Veteran's report of medical history.  On that list, the Veteran notes that he attempted suicide in 1974 due to problems with drinking.  However, this is not reflected in the Veteran's service records, which again, show no diagnosis of any psychiatric disability.

The Veteran had a VA mental health assessment in September 2005, as a referral for a potential diagnosis of depression.  After an examination and review of the Veteran's medical history, the only diagnosis the Veteran was given was that of insomnia, for which he was prescribed medication.  The examiner at that time specifically indicated that the Veteran did not have a diagnosis of depression.

In an April 2011 report of outpatient treatment, the Veteran was said to have mentioned possible depression and anxiety, as business was slow and he felt depressed, but the examiner did not offer a diagnosis at that time.

In an August 2011 preventative health screening note, a depression screen was completely normal, with the Veteran stating that he was not feeling down, depressed, or hopeless at all.

The Veteran received a VA psychiatric examination in August 2012.  At that time, the Veteran was diagnosed with an adjustment disorder with depressed mood, and alcohol abuse.  The examiner indicated that alcohol abuse appeared to be a separate condition from the adjustment disorder.  He indicated that the Veteran had appeared to cut back on his alcohol consumption recently, which would not affect his depression symptoms.  The Veteran's depression was linked to worry and anxiety about his financial condition, related to his inability to find a job.  The examiner specifically stated that a review of all the medical records on file did not show a relationship between the Veteran's depression and his general medical condition, or any of his service connection disabilities.  His rationale for this opinion was based on a review of the Veteran's record and his interview with the Veteran, who stated that he had difficulty getting work, particularly based on his status as a felon, and that he had been depressed for the past six years based on his inability to find work, and his lack of income.  The examiner also noted that there was no evidence of record linking any of these service connected disabilities to a psychiatric diagnosis, to include as on the basis of aggravation.

In the Veteran's hearing testimony before the Board in January 2015, the Veteran indicated that he had not been diagnosed with depression, but that he felt he was depressed because he was unable to pay his bills and provide his wife with medical aid.  He reported he was unable to work, and had not worked for the past three years, due in part to numbness in his hands.

Reviewing all the evidence therefore, the Board notes that no medical evidence has been presented linking any psychiatric disability to service.  The Veteran's service treatment records show no complaint of, or treatment for, any psychiatric condition.  A 2005 psychiatric evaluation diagnosed the Veteran with insomnia; however, the examiner did not opine that this disability was related to the Veteran's military service or any service connected disability.  He was diagnosed with an adjustment disorder in August 2012, related to his job situation, not his service connected disabilities.  With no evidence of any psychiatric disability in service, or for many years after service, and with no competent evidence having been presented linking any current psychiatric diagnosis to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for a psychiatric disability. 

The Board recognizes the Veteran's statements that he feels he has depression related to service, but the Board finds that this sort of medical nexus opinion requires the sort of medical expertise above the knowledge of a lay person such as this Veteran.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric condition, to include as secondary to the Veteran's service connected disabilities.


REMAND

As to the Veteran's claim of entitlement to TDIU, the Board finds that a further remand is warranted.

The Veteran currently has numerous service connected disabilities.  Specifically, the Veteran is currently service connected for traumatic brain injury, at a 40 percent evaluation, cervical spine degenerative disc disease at a 20 percent evaluation, neuritis of the right upper extremity at a 20 percent evaluation, the residuals of a right ankle fracture at a 10 percent evaluation, 10 percent for headaches, 10 percent for sensory deficit of the left arm and hand, and 10 percent for sensory deficit of the right arm and hand.  These ratings combine to a 70 percent evaluation.  The Veteran has received several examinations recently for individual disabilities, but not one examination to specifically address the impact all of these disabilities have on the Veteran's ability to work.  Based on this, and the Veteran's recent hearing testimony regarding the impact he felt his service connected disabilities have on the Veteran's ability to work, the Board is of the opinion that the Veteran would be entitled to an examination that actually addresses the impact of the service-connected disabilities, combined, on the Veteran's ability to work.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's multiple service connected disabilities preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.
 
2. After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration provisions of 38 C.F.R. § 4.16(b).   If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


